ALBERT L. BARCROFT, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentBarcroft v. CommissionerDocket No. 21515-95.United States Tax CourtT.C. Memo 1997-5; 1997 Tax Ct. Memo LEXIS 3; 73 T.C.M. 1666; January 2, 1997, Filed 1997 Tax Ct. Memo LEXIS 3">*3  Decision will be entered under Rule 155.  Albert L. Barcroft, pro se. Candace M. Williams, for respondent.  CHIECHI, Judge CHIECHIMEMORANDUM OPINION CHIECHI, Judge: Respondent determined the following deficiencies in, and additions to, petitioner's Federal income tax: Additions to TaxSectionSectionYearDeficiency6651(a) 16654(a)1992$ 40,235$ 10,059$ 1,754199342,75110,6881,7921997 Tax Ct. Memo LEXIS 3">*4 The issues remaining for decision are: 2(1) Does petitioner have nonemployee compensation income for 1992 and 1993 in the amounts of $ 121,823 and $ 108,914, respectively? We hold that he does. (2) Is petitioner liable for self-employment tax for each of the years 1992 and 1993? We hold that he is. (3) Is petitioner liable for the addition to tax under section 6651(a) for each of the years 1992 and 1993? We hold that he is to the extent stated herein. (4) Is petitioner liable for the addition to tax under section 6654(a) for1997 Tax Ct. Memo LEXIS 3">*5  each of the years 1992 and 1993? We hold that he is to the extent stated herein. Petitioner resided in Trenton, Texas, at the time the petition was filed. Petitioner bears the burden of proving that respondent's determinations in the notice are erroneous. Rule 142(a); Welch v. Helvering, 290 U.S. 111">290 U.S. 111, 290 U.S. 111">115 (1933). In answering respondent's requests for admissions, petitioner admitted that he received $ 121,823 and $ 108,914 from First National Life and Health as nonemployee compensation during 1992 and 1993, respectively. However, he claims that such compensation is not income and that he is not subject to tax on such compensation. In answering respondent's request for admissions, petitioner also admitted that he did not file a Federal income tax return (Form 1040) for either of the years at issue. 3 However, he contends that he was not required to file a return for either of those years because "the income tax system is based upon voluntary compliance". 1997 Tax Ct. Memo LEXIS 3">*6  On the record before us, we find that petitioner has non-employee compensation income in the amounts of $ 121,823 and $ 108,914 for 1992 and 1993, respectively. Except for the capital gain determination in the notice for 1993 that respondent has conceded and any correlative effect of that concession on the computation of the additions to tax under sections 6651(a) and 6654(a) for 1993, we further find on the instant record that petitioner has not satisfied his burden of showing error in any of the other determinations in the notice. To reflect the foregoing and the concession of respondent, Decision will be entered under Rule 155.  Footnotes1. All section references are to the Internal Revenue Code in effect for the years at issue. All Rule references are to the Tax Court Rules of Practice and Procedure.↩2. At trial, respondent conceded the determination in the notice of deficiency (notice) that petitioner had capital gain in the amount of $ 24,000 for 1993.↩3. Petitioner further asserted that although he did not file a Form 1040 for each year at issue, he submitted a "Statement in Lieu of a Return" (statement) for each such year. Those statements contain protester-type contentions that have been rejected by the courts as groundless. For example, those statements assert: I also began to study the constitution and other supporting documents. To my amazement, I discovered that the "progressive income tax" is obviously and blatantly unconstitutional, at least for the posterity of those men who wrote the Constitution, which is still the Supreme Law of our Land! I am one of their posterity, so such a tax cannot apply to me! * * * * In the 1991, 1040 Forms and Instructions package, under "Filing Requirements," it states, "The rules under Do I Have to File? apply to all U.S. Citizens and resident aliens." I am not a "U.S. citizen," subject to federal jurisdiction, such as "officers, employees, and elected officials of the United States," nor do I reside within a federal territory such as Washington D.C., or a federal enclave within a State, or a U.S. Possession. According to the Original Constitution, I am a "Natural-born, Free Citizen/National of the United States of America" whose "birth origin" was the State of Texas, and whose primary citizenship is of the State of Texas. * * * * I am not a "tax protester," and I am not a "tax cheat"! What I AM is an AMERICAN! I AM a FREE and Sovereign Citizen under the Law of Nature, the Law of God, the Law of Nations, the Declaration of Independence, and the Constitution of the United States of America! Now that I fully understand my Rights, and the fact that participation with the IRS is voluntary, I WILL no longer volunteer to be a part of such a destructive and lawless system. * * * * If it is proven, by the Internal Revenue Service, using findings of fact and conclusions of law, that I am a "taxpayer" per 26 U.S.C. 7701(a)14 [sic], I will file an amended statement and/or return and pay the resultant tax. My intent is only to avoid "voluntarily" claiming taxpayer status with its accompanying liability. I am willing to pay any tax for which I am properly liable, but wish to avoid any amounts for which I am not liable. However, at this time, I have determined my status to be that of "nontaxpayer". I hereby demand that you immediately forward to me a document stating that I am not liable and/or required to file a "1040 tax return," or that you produce the statutory authority that requires me to file said return. In addition to the above, I want to be on record as objecting to the use of Federal Reserve Notes, Federal Reserve Banks, Zip Codes, Social Security Numbers, and any other "federal monopoly benefits". * * * I consider Federal Reserve Notes fraudulent. They are not notes because they do not promise to pay anything at a certain date. They can't be dollars because the word "dollar" is a noun. A dollar is a word designating a unit of measure such as pound or quart. Therefore, the use of the word "dollar" on a Federal Reserve Note really means a dollar's worth of nothing. * * * * Finally, no liability can arise from the involuntary use of these bogus instruments. * * * * I am not engaged in any revenue taxable activity. I have no income! I am not a person made liable under the Internal Revenue Code! As a law abiding Citizen of the Sovereign State of Texas, I will not participate in the fraud of the U.S. federal government, and I claim and demand all of my Rights and protections under the Original Constitution.↩